 



[tex10logo.jpg]

 

March 13, 2014

 

CONFIDENTIAL

 

GemGroup Inc. 2925

N. 7 Highway

Blue Springs, Missouri 64014

 

Dear GemGroup Inc.:

 

Gaming Partners International Corporation, 1700 Industrial Road, Las Vegas, NV
89102 ("GPIC") is pleased to submit this Binding Letter of Intent (the "BLOI")
to GemGroup, Inc., 2925 N. 7 Highway, Blue Springs, Missouri 64014 (together
with its subsidiaries Gemaco Inc., GemAsia LLC, and GemTech LLC) (collectively,
"GemGroup"), which sets forth the terms upon which GPIC or its designated
affiliates ("Buyer"} will purchase substantially all of the tangible and
intangible assets (the "Assets") of GemGroup, free and clear of all liens,
claims and encumbrances (the "Transaction"). At the consummation of the
Transaction (the "Closing''), Buyer will assume the ordinary course liabilities
of GemGroup reflected in the Closing Date Balance Sheet (as defined below), and
GemGroup's future obligations under contracts and permits transferred to Buyer
as part of the Assets. Buyer will not assume any liabilities in respect of
outstanding indebtedness of GemGroup, which indebtedness will be satisfied from
the sales proceeds at the Closing, or any undisclosed, pre-Closing liabilities.

 

The Transaction is subject to the terms and conditions contained herein. This
BLOI is based upon, among other things, the preliminary investigation undertaken
by GPIC through the date hereof.

 

GPIC and GemGroup agree as follows:

 

A.          Buyer will continue the existing Gemaco manufacturing operations in
Blue Springs, Missouri for at least five (5) years after the date of Closing.

 

B.         During due diligence, GPIC and Jason Fitzhugh will negotiate in good
faith a three-year employment agreement with compensation at least commensurate
with GPIC employees at a similar level. The employment agreement shall include
three-year post termination non-competition and non-solicitation provisions
acceptable to GPIC.

 

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

 

C.           At the Closing, Danny Carpenter, Kaye Summers and Jason Fitzhugh
will each enter into three-year agreements: (i) not to engage, directly or
indirectly, for themselves or on behalf of another, in the business of
designing, manufacturing or selling to gaming, promotional products and
injection molding industries, playing cards, table game layouts and elements,
gaming and promotional chips, table accessories and injection molded parts
(collectively, the "Products") anywhere in the world, (ii) not to solicit any
customers of GemGroup for the purposes of selling any Products on behalf of
anyone other than Buyer, and (iii) not to solicit for employment or hire any
employees of GPIC or Buyer (including any former GemGroup employees).

 

D.          Promptly following GemGroup's acceptance of this BLOI, GPIC will,
with the assistance of GemGroup, apply for all necessary approvals from gaming
commissions and other regulatory agencies for consummation of the purchase and
sale.

 

Section 1. PURCHASE PRICE AND PAYMENT TERMS. At the Closing, and subject to the
other conditions set forth herein and in any definitive Asset Purchase Agreement
(as discussed below), GPIC will pay GemGroup $22,500,000 for the Assets, plus or
minus any working capital adjustment as described below (the "Purchase Price").
Within two business days after GemGroup's acceptance of this BLOI, GPIC will
transfer a good faith deposit of $1,000,000 to BOKF, N.A. or another mutually
agreeable escrow agent, which deposit shall be non-refundable except as
hereafter provided (together with any escrow earnings, the "Non-Refundable
Deposit"). The Purchase Price assumes that GemGroup will transfer working
capital (calculated as provided below) at the Closing at least equal to the
consolidated working capital of GemGroup as of December 31, 2013, as determined
from the balance sheet included in the Audited 2013 Financial Statements (as
defined in Section 10 below) (the "Target Working Capital"). For this purpose,
working capital shall be determined by subtracting current liabilities to be
assumed (consisting of accounts payable and accrued expenses) from current
assets to be acquired (consisting of net accounts receivable, net inventory and
pre-paid expenses the benefit of which will be received by Buyer). The Purchase
Price will be increased or decreased based upon the amount by which the working
capital transferred at the Closing exceeds or falls short of the Target Working
Capital. For purposes of the Closing, the parties will estimate in good faith
any working capital adjustment based on the most recently available information.
The working capital adjustment will be subject to true-up within ninety (90)
days following the Closing to reflect the actual working capital transferred,
based on a closing date balance sheet to be prepared by Buyer and reviewed by
GemGroup (the "Closing Date Balance Sheet"). Buyer will prepare the Closing Date
Balance Sheet in accordance with GAAP, and as if the Closing date were the end
of the fiscal year. Any disputes regarding the working capital adjustment that
the parties cannot amicably resolve will be referred for final resolution to a
mutually agreeable, independent CPA firm. Buyer and GemGroup will each pay
one-half of any fees or expenses of such accounting firm.

 

It is agreed that the Transaction will be structured as an asset purchase
transaction. Buyer will pay the Purchase Price at the Closing (net of the
Non-Refundable Deposit). The net Purchase Price payable at Closing will be
applied as follows: first, to satisfy any indebtedness encumbering the Assets,
and second, the balance will be payable to GemGroup by wire transfer of
immediately available funds to an account designated in writing by GemGroup at
least two business days prior to the scheduled Closing (subject to either escrow
or holdback provisions in the following paragraph, if applicable).

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

At Closing, GemGroup will transfer the sum of $2,000,000 to HSBC or another
mutually agreeable escrow agent for a period of two years to provide security
for GemGroup's covenants and indemnities in this BLOI and in the Asset Purchase
Agreement (defined below) under an Escrow Agreement to be entered into at
Closing. If any unresolved Buyer claims against GemGroup are pending as of five
business days prior to the expiration of the escrow, the Escrow Agreement will
provide for a continuation of the escrow in an amount up to the maximum exposure
of the Buyer on the unresolved claims, but not to exceed $2,000,000.

 

Section 2. The Assets of GemGroup to be transferred will be all of the assets of
GemGroup (except as excluded below) and will include the following:

 

(i)All rights regarding any current and future manufacturing (including any
licenses to use the patents or technology utilized by GemGroup to manufacture
its Products), and all other intellectual property (including without limitation
all trademarks, websites and URLs, know-how, trade secrets and other
confidential information and the right to sue for past infringement or
misappropriation of any intellectual property) and information technology
rights, including all business records (the "Intellectual Property");

(ii)All rights to use all of GemGroup's requisite technology, and assignment of
all vendor and supplier agreements;

(iii)All raw materials, WIP, and finished goods inventory;

(iv)All existing customer lists and contracts;

(v)All permits and governmental authorizations, to the extent transferable;

(vi)All accounts receivable;

(vii)All land, buildings and fixed and mobile equipment;

(viii)All pre-paid expenses or other current assets;

(ix)All rights under any confidentiality agreements, invention or copyright
assignments, and any restrictive covenant agreements for the benefit of
GemGroup;

(x)All goodwill of the GemGroup business or associated with the Assets; and

(xi)All claims or rights against third parties relating to the other Assets
acquired.

 

GemGroup will retain any cash or cash equivalents, along with the shares or LLC
interests in its subsidiaries and their related corporate and tax records,
provided Buyer will be entitled to have access to such records post-Closing as
reasonably necessary in connection with its operation of the Assets or conduct
of its business.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

At the Closing, as additional consideration for the Assets, Buyer will assume
all ordinary course trade accounts payable and accrued expenses of GemGroup
(other than any amounts due to GemGroup's shareholders, subsidiaries or
affiliates). Buyer will also assume GemGroup's postClosing obligations under any
permits transferred to Buyer in the Assets and under all of GemGroup's executory
contracts (other than any liabilities in respect of pre-Closing breaches).
Promptly following the execution of this BLOI, Buyer and GemGroup will cooperate
in good faith to obtain any required consents of third parties for assignment of
all such contracts. Buyer will indemnify and hold harmless GemGroup from all
post-Closing obligations under such contracts (other than those arising from
pre-Closing breaches), whether or not any required consent of the other party or
parties to the contracts is obtained. GemGroup will remain responsible for (and
will indemnify and hold harmless Buyer and its related parties against) all
threatened or pending litigation matters based on or arising out of events or
omissions occurring prior to Closing, taxes due prior to Closing and other
undisclosed liabilities, whether fixed or contingent, of GemGroup.

 

Section 3. DUE DILIGENCE: Subject to being provided prompt access to requested
materials and personnel, GPIC expects that it will complete its due diligence
review of the Assets and the proposed Transaction from financial, accounting,
operational, market, and competitive perspectives within sixty (60) days after
GemGroup has provided substantially all materials requested in GPIC's original
due diligence request list. In addition, during such period GPIC will perform
confirmatory gaming, intellectual property, environmental, insurance, benefits,
labor, legal and tax reviews. GemGroup agrees to provide to GPIC, its agents,
advisors, representatives, and prospective lenders, full and complete access to
such books, records, facilities, officers, employees and advisors as may be
regarded as necessary or desirable by GPIC and its agents in connection with
their review. GPIC must complete each of the above reviews to its reasonable
satisfaction. GPIC is prepared to deliver an initial due diligence request list
within ten days following the acceptance of this BLOI. No investigation made by
GPIC will limit or affect the representations, warranties, covenants and
indemnities of GemGroup under this BLOI or the Asset Purchase Agreement.

 

GemGroup has previously delivered to GPIC the audited consolidated balance sheet
and statements of income, shareholders' equity (or deficit), and cash flows of
GemGroup, as at and for the fiscal years ended December 31, 2009, 2010, 2011 and
2012 (the "Historical Financial Statements"), and the unaudited consolidated
statement of income of GemGroup for the fiscal year ended December 31, 2013 (the
"Unaudited 2013 Financial Statement''). In the Asset Purchase Agreement (defined
below), GemGroup will represent and warrant that the Historical Financial
Statements and Unaudited 2013 Financial Statement: (a) are true and correct in
all material respects; (b) have been prepared in accordance with GAAP,
consistently applied; (c) present fairly the financial condition and the results
of operations of GemGroup and its subsidiaries as of the date(s) and for the
period(s) therein indicated; and (d) are consistent with the books and records
of GemGroup prepared in the ordinary course of business.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Section 4. EXECUTION OF AGREEMENT; CLOSING: The parties intend to negotiate an
asset purchase agreement relating to the Transaction (the "Asset Purchase
Agreement'') consistent with the terms of this BLOI, which will be drafted by
GPIC's attorneys and which will contain customary representations, warranties
and covenants (including indemnities) by GemGroup and by GPI, as well as any
provisions to address matters discovered in due diligence, certain of which
would survive the Closing for the applicable timeframes outlined in the Asset
Purchase Agreement. A representative list of customary topics to be addressed by
such representations and warranties is attached as Exhibit A. GPIC will deliver
an initial draft of the Asset Purchase Agreement to GemGroup within sixty (60)
calendar days of acceptance of this proposal. GPIC anticipates signing the Asset
Purchase Agreement and closing the Transaction within 120 calendar days after
acceptance of this BLOI by GemGroup. The parties agree to negotiate in good
faith, and use their reasonable commercial efforts to agree on the form of the
definitive Asset Purchase Agreement.

 

Unless otherwise provided in the Asset Purchase Agreement, the Closing will take
place on June 30, 2014, or such other date as the parties may agree in writing.
Buyer's obligation to proceed with the Closing is subject to receipt of
necessary regulatory (if any) and third party approvals for the transaction, and
such other customary conditions precedent as may be set forth in the Asset
Purchase Agreement except third party approvals for the assignment of GemGroup's
contracts. GemGroup's obligation to proceed with the Closing is subject to
receipt of necessary regulatory approvals for the transaction (if any) and such
other customary conditions precedent as may be set forth in the Asset Purchase
Agreement.

 

Section 5. EXCLUSIVITY: In consideration of GPIC's payment of the Non-Refundable
Deposit and incurrence of costs in connection with the conduct of its due
diligence, the preparation and negotiation of the Asset Purchase Agreement, and
seeking regulatory consents, GemGroup agrees that, from their acceptance of this
BLOI until the date that is four months after such acceptance, GemGroup will
not, and will cause its affiliates and their respective officers, directors,
stockholders, employees and agents not to, initiate, encourage (including by way
of furnishing any non-public information concerning GemGroup, the Assets or
business), solicit, conduct or continue any negotiations or discussions with or
enter into any agreement with any third party (other than GPIC or its
affiliates), relating to the acquisition of all or any portion of GemGroup of
any of its subsidiaries, or any of their respective assets or business (whether
by merger, share purchase, asset purchase, lease, exclusive license, or
otherwise), other than, in each case, the sale of goods in accordance with past
practices and other transactions in the ordinary course of business for the sale
of products consistent with past practices.

 

Section 6. PUBLIC ANNOUNCEMENT. GPIC will provide a public announcement (the
"Public Announcement") on behalf of both parties (which Public Announcement
shall include an appropriate filing with the Securities and Exchange Commission
by GPIC) of the Transaction contemplated by this BLOI. GemGroup will be given a
reasonable opportunity to provide input on the Public Announcement as it relates
to any information or statements regarding GemGroup. GemGroup acknowledges that
GPIC will be required to file a form 8-K regarding this BLOI and the Transaction
in accordance with applicable securities laws and SEC requirements.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Section 7. CONFIDENTIALITY: Except as provided in Section 6 above, neither the
parties to this BLOI nor any of their affiliates or their respective officers,
directors, stockholders, employees, or agents shall make any public announcement
or issue any press release or other publicity in respect of the Transaction
without the prior written consent of the other party (except as such disclosures
are required in applications or by applicable securities or gaming laws or stock
market rules). The parties agree that, except as provided in Section 6 above,
the Non-Disclosure Agreement dated February 5, 2014, the terms of which are
hereby incorporated herein by this reference, shall continue in full force and
effect, until the Closing.

 

Section 8. EXPENSES: Whether or not the Transaction is consummated, each party
to this BLOI shall be responsible for its own fees and expenses incurred in
connection with its preparation and negotiation and of this BLOI, the Asset
Purchase Agreement and the Transaction, including the fees and disbursements of
its respective counsel, advisors, finders, accountants or other experts. The
parties shall equally share the fees and other expenses of the escrow agents for
the escrows provided in Section 1. Each party shall be solely responsible for
the fees of its respective broker or finder, if any.

 

Section 9. TERMINATION: This BLOI may be terminated by either party, at any time
and for any reason, by written notice to the other party at any time prior to
the execution of the Asset Purchase Agreement or the Closing, whichever occurs
first. Upon any such termination, this BLOI shall terminate and become void and
of no further force and effect, except for the provisions related to the payment
of the Non-Refundable Deposit and Sections 7, 8 and 9 which shall survive in
accordance with their respective terms.

 

In the event GPIC terminates this BLOI due to:

 

A.A lack of regulatory approval by any of the States of California,
Pennsylvania, Nevada, Missouri, New Jersey, Washington, Michigan and Indiana in
the United States or the Province of British Columbia in Canada or lack of
regulatory approval by any Native American gaming agency in Florida, Connecticut
or California for a Native American casino customer from which GemGroup received
revenues of at least $50,000 in 2013; provided, however, that the Closing will
be extended by up to one hundred twenty (120) days if necessary to obtain any
such regulatory approvals.

 

B.Lack of good faith negotiations by GemGroup in connection with the Asset
Purchase Agreement or intentional delays in the Closing by GemGroup;

 

C.Lack of good faith negotiations by Jason Fitzhugh in connection with his
employment agreement;

 

D.Any material inaccuracy in the Historical Financial Statements, any failure to
deliver the Audited 2013 Financial Statements, or any material discrepancy
between the Unaudited 2013 Financial Statement and the Audited 2013 Financial
Statements other than the matter disclosed in item 2 of Exhibit B below;

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

E.The occurrence since December 31, 2013, of any action, event, condition or
circumstance, that, individually or in the aggregate, has had or could
reasonably be expected to have a material adverse effect on, or a material
adverse change in, the operations, condition (financial or otherwise), results
of operations, prospects, assets, liabilities or reserves of GemGroup, provided,
however, that when determining whether there has been a Material Adverse Change,
any adverse change attributable to any of the following shall be disregarded:
(i) general economic, business, industry or financial market conditions (whether
in the United States or otherwise), but that do not disproportionately affect
GemGroup; (ii) the taking of any action required by this BLOI or the Asset
Purchase Agreement; (iii) the announcement of the transactions contemplated
hereby; (iv) the breach of this BLOI or the Asset Purchase Agreement by GPIC,
(v) any changes in applicable laws, regulations or accounting rules, including
GAAP; (vi) any existing event, occurrence or circumstance set forth in the
disclosure schedule to the Asset Purchase Agreement; and (vii) any adverse
change in or effect on the business of GemGroup that is cured by or on behalf of
GemGroup to the reasonable satisfaction of GPIC before the termination of this
BLOI (a "Material Adverse Change");

 

F.Any material environmental condition at any owned real property in the Assets,
or for which GPIC might otherwise be held liable as a result of its ownership of
the Assets or operation of the business;

 

G.Any material misrepresentation or breach of any covenant herein by GemGroup or
GemGroup's refusal to provide customary representations and warranties as
reflected on Exhibit A to this BLOI in connection with any Asset Purchase
Agreement (which representations and warranties will be subject to disclosed
exceptions, including those matters disclosed on Exhibit B to this BLOI,
provided that such disclosures do not include any material liabilities not
reflected in the Historical Financial Statements or the Unaudited Financial
Statements, other than the matter disclosed in item 2 of Exhibit B below and
ordinary course trade accounts payable and accrued expenses);

 

then in any such case the escrow agent will return the entire Non-Refundable
Deposit to GPIC. Otherwise, the escrow agent will pay the entire Non-Refundable
Deposit to GemGroup as full liquidated damages, provided GemGroup executes and
delivers to GPIC and its related parties a written release of all claims.

 

This BLOI will terminate automatically if the Asset Purchase Agreement has not
been executed by the parties by June 30, 2014, and the escrow agent will pay the
entire Non-Refundable Deposit to GemGroup as full liquidated damages, provided
GemGroup executes and delivers to GPIC and its related parties a written release
of all claims.

 

If this BLOI is terminated by GemGroup for any reason other than material breach
of this BLOI by GPIC, the escrow agent will return the entire Non-Refundable
Deposit to GPIC.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Upon any termination, the parties agree promptly to execute written directions
to the escrow agent to disburse the Non-Refundable Deposit in accordance
herewith.

 

In the event this BLOI is terminated (other than by virtue of the Closing or the
execution of the Asset Purchase Agreement), for a period of two years from such
termination, GPIC agrees not to, and to cause its subsidiaries not to, directly
or indirectly, employ, attempt to employ or solicit in any way any employee of
GemGroup for other employment or to provide consulting or similar services
(provided that general advertising to the public through newspapers or similar
means not directed at GemGroup or its employees will not constitute a
solicitation of employees of GemGroup).

 

Section 10. CONDUCT OF BUSINESS: From the date GemGroup accepts this BLOI
through the Closing or the termination of this BLOI, GemGroup will: (i) (a)
conduct its business in a reasonable and prudent manner in accordance with past
practices, (b) use reasonable efforts to preserve its existing business
organizations and relations with its employees, customers, suppliers, landlords,
regulators and others with whom it has a business relationship, (c) use
reasonable efforts to preserve and protect its properties, assets and rights
(including permits and other governmental approvals) and conduct its business in
compliance with all applicable laws and regulations, and (d) promptly notify
GPIC of any Material Adverse Change, and (ii) not (a) enter into any contract or
binding customer or vendor commitment having an aggregate dollar value in excess
of $250,000 or a duration greater than one year without giving prior written
notice to GPIC stating the customer or vendor name and the contract amount and
duration, nor (b) intentionally take any action which is reasonably likely to
have a material adverse effect on the Assets and rights, of GemGroup to be
purchased, without the prior approval of GPIC. Without limiting the foregoing,
GemGroup agrees that it will not make any material change in its accounting
methods or practices, other than as required by changes in GAAP or applicable
law, in the manner of keeping its books and records, or in its current practices
with respect to customer contracts, sales, receivables, inventories, inventory
valuation, payables or accrued expenses. GemGroup will cause to be finalized as
soon as reasonably practicable, but not later than March 31, 2014 (and will
deliver or cause to be delivered to GPIC promptly upon issuance by the third
party accountants of GemGroup), the audited consolidated balance sheet and
statements of income, shareholder's equity (or deficit), and cash flows of
GemGroup, as at and for the fiscal year ended December 31, 2013 (the "Audited
2013 Financial Statements").

 

Following the Closing, GemGroup will provide reasonable assistance in
transferring the business to Buyer. In furtherance of the foregoing, GemGroup
grants to Buyer, effective as of the Closing, the power, right and authority,
coupled with an interest, to receive, endorse, cash, deposit, and otherwise deal
with in GemGroup’s name, any checks, drafts, documents and instruments
evidencing payment of any accounts receivable or other payment rights included
in the Assets and that are payable to or to the order of, or endorsed in favor
of, GemGroup or any agent thereof. GemGroup agrees promptly to endorse and pay
over or cause to be endorsed and paid over to Buyer, without deduction or
offset, the full amount of any payment received by GemGroup or any of its agents
after the Closing in respect of goods sold or services rendered as part of the
business, and shall hold any such amounts in trust for Buyer pending such
payment.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Section 11. GOVERNING LAW: This BLOI shall be governed by and construed in
accordance with the laws of the State of Missouri, without giving effect to the
principles of conflict of laws thereof. The exclusive forum for the
determination of any action relating to this BLOI or the Asset Purchase
Agreement shall be an appropriate court in the County of Jackson, State of
Missouri.

 

Section 12. ENTIRE AGREEMENT; COUNTERPARTS: This BLOI supersedes all prior
understandings among the parties hereto except the Non-Disclosure Agreement
dated February 5, 2014. This BLOI may be executed in one or more counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

 

Section 13. REPRESENTATIONS AND COVENANTS:

 

(i)GemGroup hereby represents to GPIC that, as of the date of this BLOI and up
to the date of Closing: GemGroup has and will have good and marketable title to
all Assets purported to be owned by it (including those reflected in the
Financial Statements) and a valid leasehold interest in all leased Assets, in
each case free and clear of all liens, claims and encumbrances of any kind
(other than liens securing indebtedness to be satisfied at or prior to the
Closing); the Assets constitute all of the assets and properties necessary or
desirable to conduct business as presently conducted by GemGroup, including
without limitation, the exclusive license, or non-exclusive licenses entered
into in the ordinary course of business, to use the Intellectual Property, and
neither the BLOI nor the Transaction violates or breaches or will violate or
breach any agreement or understanding with any other person, except that
GemGroup does not represent that the BLOI or the Transaction will not violate or
breach any contractual clause precluding assignment without the consent of the
other party (but GemGroup does represent and warrant that not more than five of
Gemaco's contracts (not including customer issued purchase orders) with
customers producing revenue for Gemaco over $50,000 in 2013 require a consent of
the other party in connection with the Transaction). GemGroup covenants and
agrees that, under no circumstances, shall it intentionally take any action that
will harm or injure the rights or business relationship of any other person as a
result of this BLOI or GPIC's purchase of the Assets or otherwise. GemGroup
covenants to have in place at the Closing and maintain in place for three (3)
years after Closing general and products liability insurance policy (or
policies) with aggregate limits of $8,000,000 (except the limit on a separate
product liability policy covering aircraft will be $5,000,000), and if requested
by GPIC, GemGroup will use its best efforts to have GPIC named as an additional
insured thereunder with any cost of doing so to be paid by GPIC. GemGroup
covenants and agrees to defend, indemnify and hold harmless GPIC, its affiliates
and their respective agents, employees, officers, directors, consultants,
successors and assigns, from and against any and all liabilities and claims,
including, without limitation, future liabilities and claims by third parties,
for demands, suits, actions, liabilities, losses, damages, injuries, judgments,
costs and expenses (including reasonable attorneys' fees and costs), directly or
indirectly arising from any untruth, inaccuracy or breach of any
representations, covenants or agreements made by GemGroup in this BLOI or in the
Asset Purchase Agreement, any indebtedness or other obligations of GemGroup
which GPIC has not agreed herein to assume, and any other excluded liabilities,
claims or losses, whether or not known at Closing, except that the foregoing
indemnity shall not apply in respect of any matter arising out of or related to
(a) a breach of any representation, warranty or covenant of GPIC in this BLOI or
the Asset Purchase Agreement or (b) any pre-Closing act or omission by GPIC or
any of its representatives.

 

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 



 

(ii)GPIC represents and warrants that it has all necessary approvals and
licenses to manufacture and sell playing cards, gaming table coverings and
gaming chips in all States of the United States and all Provinces of Canada in
which GemGroup's subsidiary, Gemaco Inc., is licensed by the relevant gaming
authorities (as previously disclosed by GemGroup) and in the country of Panama.
GPIC covenants and agrees to defend, indemnify and hold harmless GemGroup, its
affiliates and their respective agents, employees, officers, directors,
consultants, successors and assigns, from and against any and all liabilities
and claims, including, without limitation, future liabilities and claims by
third parties, for demands, suits, actions, liabilities, losses, damages,
injuries, judgments, costs and expenses (including reasonable attorneys' fees
and costs), directly or indirectly arising from any untruth, inaccuracy or
breach of any representations, covenants or agreements made by GPIC in this BLOI
or in the Asset Purchase Agreement and arising from post-Closing operations of
the former businesses of GemGroup and from use of the Assets post-Closing,
except that the foregoing indemnity shall not apply in respect of any matter
arising out of or related to (a) a breach of any representation, warranty or
covenant of GemGroup in this BLOI or the Asset Purchase Agreement, (b) any
excluded liability retained by GemGroup, or (c) any pre-Closing act or omission
by GemGroup or any of its representatives.

 

(iii)The foregoing will be incorporated into the Asset Purchase Agreement.

 

(iv)Except in the case of fraud, GemGroup's maximum aggregate liability for
breach of representations and warranties (including indemnity obligations) will
be $4,000,000. GemGroup will not have any liability for such breaches of
representations or warranties until the aggregate loss to all Buyer indemnities
combined exceeds $100,000, except that the foregoing basket will not apply to
breaches of the representations and warranties relating to title to assets. The
limitations of this subsection do not apply to GemGroup's indemnity obligations
in respect of any excluded liabilities (pending or threatened litigation,
regulatory actions, customer claims referenced on Exhibit B below or fraud). The
representations, warranties and covenants referenced in this subsection include
those contained in this BLOI and in the Asset Purchase Agreement.

 

(v)By their execution below, the shareholders of GemGroup agree to be jointly
and severally liable with GemGroup in respect of its indemnification obligations
under this BLOI and the Asset Purchase Agreement, provided that the shareholders
maximum aggregate liability hereunder will not exceed $2 million, provided that
such limitation shall not apply (and such obligation shall be unlimited) with
respect to income taxes and existing or pending litigation.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

[Remainder of Page Intentionally Blank]

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

If the foregoing correctly sets forth the understanding of the parties hereto,
please so indicate by executing both originals of this BLOI in the spaces
provided below and returning one fully executed original to us. GPI reserves the
right to withdraw this BLOI at any time prior to GPI's receipt of such written
acceptance by GemGroup and its shareholders.

 

  Very truly yours,       GAMING PARTNERS INTERNATIONAL CORPORATION         By:
/s/ Gregory S. Gronau     Name: Gregory S. Gronau     Title: President and Chief
Executive Officer

 

Agreed and accepted as of March 13, 2014

 

By: /s/ D. Kaye Summers     Name: D. Kaye Summers     Title: President and Chief
Executive Officer  

 

D. Kaye Summers and Danny R. Carpenter agree to be bound by paragraph C and §13
(v) of this BLOI:

 

By: /s/ D. Kaye Summers     Name: D. Kaye Summers         By: /s/ Danny R.
Carpenter     Name: Danny R. Carpenter  

 

Jason A. Fitzhugh agrees to be bound by paragraphs B and C and §13 (v) of this
BLOI:

 

By: /s/ Jason A. Fitzhugh     Name: Jason A. Fitzhugh  

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Exhibit A

 

Customary Representations and Warranties (subject to disclosed exceptions)

 

·GemGroup has good title to the Assets purported to be owned by it (including
those reflected in the Financial Statements) and a valid leasehold interest in
all leased Assets, in each case, free and clear of all claims, liens and
encumbrances

·GemGroup DISC LLC has no assets used or held for use (tangible or intangible)
in connection with the business

·Audited financial statements are correct in all material respects, in
accordance with GAAP, consistently applied, fairly present the financial
situation and results of operations as of their respective dates, and are
consistent with GemGroup's books and records maintained in the ordinary course

·Inventory is good and saleable, subject to applicable reserves reflected in the
Closing Date Balance Sheet

·Tangible Assets material to the operation of GemGroup's business in the
ordinary course are operational and in reasonable repair, ordinary wear and tear
excepted

·Equipment maintenance has not been deferred with respect to equipment that is
material to the operation of GemGroup's business in the ordinary course.

·GemGroup has all required permits and licenses, and is and has been in material
compliance with all applicable laws, regulations and permits

·Complete copies of all material contracts and governmental/judicial
restrictions have been delivered; neither GemGroup nor, to GemGroup's knowledge,
any counterparty is in default under any contract

·No customer that has purchased more than $50,000 worth of products in the last
twelve months has notified GemGroup that it intends to discontinue doing
business with, or materially change the terms on which it does business with,
GemGroup

·All taxes have been correctly filed and paid when due

·All known liabilities are recorded in the books

·Disclosure of all pending and, to GemGroup's knowledge, threatened litigation,
claims, government investigations, audits, arbitrations or similar proceedings

·A reasonable insurance program is in effect; accurate disclosure of 3 years
insurance loss

runs

·To GemGroup's knowledge, there has been no Material Adverse Change since
12/31113

·Employees are terminable at will (except as specifically disclosed) and
employee benefit programs are at reasonable levels given the location of the
facilities and nature of the business; there are no defined benefit or
multi-employer pension plan obligations, none of the employees is represented by
a union, and there are no collective bargaining agreements in effect

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

 

Exhibit B

 

Disclosures Relating to Assets and Business of GemGroup

 

1.New Jersey litigation-two lawsuits are pending related to use of a
pre-shuffled pack of eight decks by the Golden Nugget Casino.

 

2.Items covered by 2013 reserve for one time items in the amount of
approximately $170,000— customer issues involving claims of defective products.

 

3.Supplier issue involving claim made by Gemaco against supplier for defective
products provided to Gemaco customers.

 

4.The roof of Gemaco's building in Blue Springs, Missouri has had relatively
minor leaks from time to time for at least the last 11 years. We believe the
issue relates to the original design of the building and gutters. We have found
that it is considerably more economical for the Gemaco maintenance department to
deal with the leaks than to make the major modifications that would be required
to stop the leaks.

 

···················································································································································

 

GAMING PARTNERS INTERNATIONAL CORPORATION | THE AMERICAS ∙ EUROPE ∙ ASIA

 

1700 INDUSTRIAL ROAD | LAS VEGAS, NEVADA 89102 | UNITED STATES OF AMERICA

tel: +1.702.384.2425 | f x: +1.702.384.1965 | gpigaming.com

 

 

 

